Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-147534 Commission on February 1, 2008 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No.2 [X] Post-Effective Amendment No. [ ] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on February 6, 2008, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS ING VUL-CV A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated February 6, 2008, to the Prospectus Dated February 6, 2008 This Supplement adds certain information to your Prospectus, dated February 6, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 18 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * 146641 Page 1 of 2 February, 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 146641Page 2 of 2 February 2008 ING VUL-CV A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, instructions. LLC · Are subject to specified fees and charges. · Capital Research and Management The Policy Value Company · Is the sum of your holdings in the fixed account, the variable account and the · Columbia Management Advisors, LLC loan account. · Evergreen Investment Management · Has no guaranteed minimum value under the variable account. The value varies Company, LLC. with the value of the subaccounts you select. · Fidelity Management & Research Co. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Ibbotson Associates · Is subject to specified fees and charges including possible surrender charges. · ING Clarion Real Estate Securities L.P. Death Benefit Proceeds · ING Investment Management Advisors, · Are paid if your policy is in force when the insured person dies. B.V. · Are calculated under your choice of options: · ING Investment Management Co. Option 1  the base death benefit is the greater of the amount of base · J.P. Morgan Investment Management Inc. insurance coverage you have selected or your policy value multiplied by the · Julius Baer Investment Management, appropriate factor from the definition of life insurance factors described in LLC Appendix A; · Legg Mason Capital Management, Inc. Option 2  the base death benefit is the greater of the amount of base · Marsico Capital Management, LLC insurance coverage you have selected plus the policy value or your policy · Massachusetts Financial Services value multiplied by the appropriate factor from the definition of life insurance Company factors described in Appendix A; or · Morgan Stanley Investment Management, Option 3  the base death benefit is the greater of the amount of base Inc. (d/b/a Van Kampen) insurance coverage you have selected plus premiums paid minus withdrawals · Neuberger Berman, LLC taken or your policy value multiplied by the appropriate factor from the · Neuberger Berman Management Inc. definition of life insurance factors described in Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any outstanding · Pacific Investment Management loan and accrued loan interest, accelerated benefit lien and accrued lien interest Company LLC and unpaid fees and charges. · Pioneer Investment Management, Inc. · Are generally not subject to federal income tax if your policy continues to meet · T. Rowe Price Associates, Inc. the federal income tax definition of life insurance. · UBS Global Asset Management Sales Compensation (Americas) Inc. · We pay compensation to broker/dealers whose registered representatives sell the · Wells Capital Management, Inc. policy. See Distribution of the Policy , page 82 , for further information about the amount of compensation we pay. This prospectus describes what you should know before purchasing the ING VUL-CV variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is February 6, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 56 The Policys Features and Benefits 3 Termination of Coverage 65 Factors You Should Consider Befor TAX CONSIDERATIONS 67 Purchasing a Policy 6 Tax Status of the Company 68 Fees and Charges 8 Tax Status of the Policy 68 THE COMPANY, THE VARIABLE Diversification and Investor Control Requirements 69 ACCOUNT AND THE FIXED ACCOUNT 15 Tax Treatment of Policy Death Benefits 69 Security Life of Denver Insurance Company 15 Distributions Other than Death Benefits 70 The Investment Options 17 Other Tax Matters 72 DETAILED INFORMATION ABOUT ADDITIONAL INFORMATION 75 THE POLICY 21 General Policy Provisions 75 Underwriting 22 Distribution of the Policy 82 Purchasing a Policy 23 Legal Proceedings 84 Fees and Charges 28 Financial Statements 85 Death Benefits 35 APPENDIX A A-1 Additional Insurance Benefits 42 APPENDIX B B-1 Policy Value 54 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 23 Policy Date 23 Fixed Account 3 Policy Value 54 Fixed Account Value 54 Segment or Coverage Segment 36 Loan Account 56 Surrender Value 5 Loan Account Value 56 Target Premium 25 Monthly Processing Date 30 Valuation Date 55 Net Premium 3 Variable Account 3 Net Policy Value 4 Variable Account Value 54 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner.
